Citation Nr: 1523728	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-33 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for depression, anxiety, and panic attacks.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:   Raymond Smith, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse




ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1986 to February 1990.

These matters come before the Board of Veteran's Appeals (Board) on appeal of a May 2010 rating decision declining to reopen the Veteran's claim for service connection for depression, anxiety, and panic attacks.

In March 2015, the Veteran testified via video conference at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that the Regional Office issued a rating decision in August 2014 denying entitlement to TDIU and an increased rating for hearing loss.  The Veteran filed a timely notice of disagreement with both issues shortly thereafter, and the RO has not yet issued a statement of the case regarding those claims.  The Board acknowledges that ordinarily the Veteran's claims should be remanded for issuance of a statement of the case pursuant to Manlicon v. West, 12 Vet. App. 238 (1999).  However, the Veteran's virtual claims file shows that he was provided a hearing with a Decision Review Officer (DRO) in April 2015, after which the DRO directed that the Veteran be scheduled for an audiology examination.  Since the RO is actively developing the Veteran's claims for entitlement to TDIU and an increased rating for hearing loss, the Board finds that those issues are not ripe for adjudication by the Board.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision dated in October 1994, the Regional Office (RO) denied a claim for entitlement to service connection for depression, anxiety, and panic attacks on the basis that the evidence did not show that the Veteran's psychiatric condition was incurred in or aggravated during service, or that it manifested to a degree of 10 percent or more within one year of separation from service.

2.  The evidence received since the RO's October 1994 decision relates to new psychiatric order diagnoses and in-service bullying, and raises a reasonable possibility of establishing the Veteran's claim for service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The October 1994 rating decision that denied service connection for depression, anxiety, and panic attacks is final.  38 U.S.C.A. § 7105(c) (2014); 38 C.F.R. § 20.1103 (2014).

2.  The criteria for reopening the claim of entitlement to service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. § 5108 (2014); 38 C.F.R. § 3.156(A) (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an October 1994 decision, service connection for depression with anxiety and panic attacks was denied.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period, and the rating decision therefore became final.  See 38 U.S.C.A. § 5103, 5103A, 7105 (2014); 38 C.F.R. § 3.156(b), 20.302, 20.1103 (2014).

The Veteran's application to reopen his claim for service connection for psychiatric disorders was received in March 2010.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The October 1994 rating decision denied service connection for depression, anxiety, and panic attacks on the basis that the evidence did not show complaints of, treatment for, or diagnosis of any type of psychiatric condition while in service, or manifesting to a degree of 10 percent or more within one year of separation from service.  Furthermore, the evidence did not show that the Veteran had a psychiatric condition which was aggravated during service.  Based on the grounds stated for the denial of service connection for a psychiatric condition, new and material evidence would consist of evidence that the Veteran's current psychiatric disorder manifested to a degree of 10 percent or more within one year of separation from service, or that his condition is otherwise related to service.  Since the October 1994 rating decision, evidence received by VA includes mental health treatment records indicating additional diagnoses of schizoid personality disorder, obsessive compulsive disorder, and bipolar disorder.  The Veteran has also submitted testimony of incidents in service that affected his mental condition.  The Board finds that this evidence is new and material, and serves to reopen the claim.



ORDER

New and material evidence having been received, the claim of service connection for a left knee disability is reopened, and to that extent only is the appeal granted.


REMAND

The Board finds that remand is necessary to afford the Veteran a psychiatric VA examination.  As discussed above, the medical evidence of record shows that the Veteran has been diagnosed with various psychiatric disorders since separation from the military, to include depression, generalized anxiety disorder, schizoid personality disorder, obsessive compulsive disorder, bipolar disorder, "other trauma or stressor related disorder," and panic disorder.  Remand is necessary in order to clarify the Veteran's psychiatric diagnoses and etiology of those disorders.

The Board also notes that the Veteran claims that he was bullied by two of his sergeants while stationed at Holloman Air Force Base, and reported the abuse to his commanding officers.  However, the Veteran's military personnel records are absent from the claims file, and it does not appear that the RO attempted to obtain them.  These records are particularly probative considering that the Veteran asserts that he reported the conduct of the two sergeants.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete service personnel records.  Such development should be consistent with the procedures outline in M21-1MR, III.iii.2.E.33.a-c.  If the records are unavailable, the claims file should be properly documented.

2. Then, schedule the Veteran for a VA psychiatric examination with an appropriate clinician.  The claims file must be made available to and reviewed by the examiner.  In answering the following questions, the examiner should address the Veteran's purported in-service bullying and related incidents as well as the medical evidence of record.

The examiner should provide a diagnosis of any and all psychiatric disorders and specifically state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability)  that any diagnosed psychiatric disorder was incurred in, or is a result of, active duty service.

For any diagnosis that is a psychosis, state whether the depression, anxiety, and panic attacks documented in 1990 were manifestations of the Veteran's current psychiatric condition.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.
 
If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).
 
All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.

3. Then, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


